Title: From John Adams to Thomas Jefferson, 6 June 1786
From: Adams, John
To: Jefferson, Thomas


     
      Dear Sir
      Grosvenor Square June 6. 1786
     
     Yesterday I received your Favour of 30. May with its Inclosures. You have Since that day no doubt received my Answer to yours of the 11th., in which I agreed perfectly with You in the Propriety of Sending Mr Lamb to Congress without Loss of time. I am content to Send Mr Randal with him but had rather he Should come to You first and then to me, and embark in London after We shall have had Opportunity from his Conversation to learn as much as We can.
     The Comte de Vergennes is undoubtedly right in his Judgment that Avarice and Fear are the only Agents at Algiers, and that We shall not have Peace with them the cheaper, for having a Treaty with the Sublime Porte. But is he certain We can ever at any Price have Peace, with Algiers, unless We have it previously with Constantinople? and do not the Turks from Constantinople, Send Rovers into the Mediterranean? and would not even Treaties of Peace with Tunis, Tripoli, Algiers and Morocco be ineffectual for the Security of our Mediterranean Trade, without a Peace with the Porte? The Porte is at present the Theater of the Politicks of Europe? and commercial Information might be obtained there.
     The first Question is, what will it cost Us to make Peace with all five of them? Set it if you will at five hundred Thousand Pounds Sterling, tho I doubt not it might be done for Three or perhaps for two.
     The Second Question is, what Damage Shall We Suffer, if We do not treat.
     compute Six or Eight Per Cent Insurance upon all your Exports, and Imports.
     
     compute the total Loss of all the Mediterranean and Levant Trade
     compute the Loss of half Your Trade to Portugal and Spain.
     These computations will amount to more than half a Million sterling a Year.
     The third Question is what will it cost to fight them? I answer, at least half a Million sterling a Year, without protecting your Trade and when You leave off fighting you must pay as much Money as it would cost you now for Peace.
     The Interest of five Mill half a Million Sterling is, even at Six Per Cent, Thirty Thousand Guineas a Year.— for an Annual Interest of 30,000£. st. then and perhaps for 15,000, or 10,000 We can have Peace, when a War would Sink Us annually ten times as much.—
     But for Gods sake dont let Us amuze our Countrymen with any further Projects of Sounding. We know all about it, as much ever We can know, untill We have the Money to offer. We know if We Send an Ambassador to Constantinople, he must give Presents. How much, the Comte de Vergennes can tell you better than any Man in Europe.
     We are fundamentally wrong. The first Thing to be done is for Congress to have a Revenue. Taxes Duties must be laid on by Congress or the Assemblies and Appropriated to the Payment of Interest. The Moment this is done We may borrow a Sum adequate to all our Necessities. if it is not done in my Opinion you & I as well as every other Servant of the United states in Europe ought to go home, give up All Points, and let all our Exports & Imports be done in European Bottoms. My Ind[ig]nation is roused beyond all Patience to see the P[eople] in all the United states in a Torpor, and see them a Prey to every Robber, Pirate and Cheat in Europe. Jews and Judaizing Christians are now Scheeming to buy up all our Continental Notes at two or three shillings in a Pound, in order to oblige Us to pay them at twenty shillings a Pound. This will be richer Plunder than that of Algerines or Loyds Coffee House. My dear friend Adieu
     
      John Adams
     
    